

117 S355 IS: COVID–19 Medical Debt Collection Relief Act of 2021
U.S. Senate
2021-02-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 355IN THE SENATE OF THE UNITED STATESFebruary 22, 2021Mr. Van Hollen (for himself, Mr. Merkley, Mr. Brown, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo provide immediate relief for patients from certain medical debt collection efforts during and immediately after the COVID–19 public health emergency. 1.Short titleThis Act may be cited as the COVID–19 Medical Debt Collection Relief Act of 2021.2.Relief from medical debt collection(a)DefinitionsIn this section:(1)Covered periodThe term covered period means the period beginning on February 1, 2020, and ending on the date that is the later of—(A)the end of the incident period with respect to the emergency involving Federal primary responsibility determined to exist by the President under section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)) with respect to the coronavirus disease 2019 (COVID–19); or(B)18 months after the date of enactment of this Act. (2)Covered providerThe term covered provider means any entity or individual that—(A)provides health care services to patients; and(B)has applied for or accepted any Federal funds for COVID–19 health care costs or financial relief, including funds allocated under the Families First Coronavirus Response Act (Public Law 116–127), the CARES Act (Public Law 116–136), or any other Federal law that allocates COVID–19 relief funding.(3)Extraordinary collection actionsThe term extraordinary collection actions means the actions described in section 1.501(r)–6(b) of title 26, Code of Federal Regulations.(4)Medical debtThe term medical debt means a debt arising from the receipt of medical services, products, or devices.(5)SecretaryThe term Secretary means the Secretary of Health and Human Services.(b)Suspension of collection activitiesA covered provider and agents operating on behalf of covered providers shall suspend all extraordinary collection actions relating to the collection of a medical debt relating to a patient during the covered period. (c)Suspension of repayment plans(1)In generalWith respect to a patient who has entered into a repayment plan with a covered provider relating to a medical debt, such provider shall take the following actions:(A)Include in patient billing a notification that repayment plans for medical debt are available upon request.(B)Include in patient billing a notification that any patient who has entered into a repayment plan with the provider may request a suspension of the payment plan during the covered period, and provide contact information for the patient to make such request. (C)Suspend such repayment plan upon the request of the patient or the patient's guardian for the duration of the covered period. (D)Ensure the application of reasonable forbearance and repayment options when such repayments resume. Such options may include maintaining the same payment schedule with respect to the medical debt by extending the repayment period by the same period of time that payments were suspended under this subsection.(2)GuidanceNot later than 14 days after the date of enactment of this Act, the Secretary shall issue guidance on best practices for notifying patients of their repayment options, as described in paragraph (1). Such guidance shall include taglines that alert individuals with limited English proficiency (LEP) to the availability of language assistance services. (3)Interest and feesInterest or fees shall not accrue during the period in which a payment plan is suspended under paragraph (1). (d)Application of certain consumer protections(1)In generalMedical debt incurred during the period beginning on February 1, 2020, and ending on the date that is 60 days after the lifting of the state of emergency for COVID–19-related testing and treatment (as determined by the Secretary) shall be subject to the following consumer protections:(A)A one-year extension of Federal and State health insurance appeal deadlines, including the deadlines set forth in section 2719 of the Public Health Service Act (42 U.S.C. 300gg–19) and sections 2590.715 through 2179 of title 29, Code of Federal Regulations, and the appeal and grievance deadlines for the denials of Medicare or Medicaid claims under titles XVIII and XIX of the Social Security Act (42 U.S.C. 1395 and 1396 et seq.).(B)A prohibition on the accrual and collection of fees and interest related to the medical debts involved.(C)A prohibition on any extraordinary collection actions as described in sections 1.501(r)–(6)(b) of title 26, Code of Federal Regulations. (2)COVID–19 related testing and treatmentFor purposes of paragraph (1), the term COVID–19-related testing and treatment includes items and services (including in-person or telehealth visits in which such items and services are furnished) that are furnished—(A)to an individual who has been diagnosed with (or after the provision of such items and services is diagnosed with) COVID–19 to treat or mitigate the effects of COVID–19; and(B)to an individual who is presumed by a health care provider to have COVID–19 but is never diagnosed as such.(e)PenaltiesExcept as provided in this section, a covered provider or its agent that fails to comply with any provision of this section with respect to a patient shall be liable to such patient for damages in an amount equal to the sum of—(1)any actual damages sustained by such patient as a result of such failure to comply;(2)in the case of an action commenced—(A)by an individual, any additional damages as the court may permit, but not to exceed $1,000 for each failure to comply; or(B)by a class of patients—(i)such amount for each named plaintiff as could be recovered under paragraph (1) and subparagraph (A); and(ii)such amount as the court may allow for all other class members, without regard to a minimum individual recovery, not to exceed the lesser of $2,000,000 or 1 percent of the annual net income of the covered provider; and(3)in the case of any successful action under this section, the costs of the action, together with a reasonable attorney’s fee as determined appropriate by the court. 